Citation Nr: 1747633	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  07-12 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for recurrent low back strain with degenerative changes in excess of 10 percent prior to June 26, 2007, and 20 percent thereafter. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from February 1975 until February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Agency of Original Jurisdiction (AOJ)).  The AOJ granted service connection for a recurrent low back strain with degenerative changes and assigned an initial noncompensable rating effective March 1, 1995.  Jurisdiction has since been transferred to the Houston, Texas, RO.  The Veteran's disability rating was subsequently increased to 10 percent effective July 13, 2004, and to 20 percent effective June 26, 2007.  As the full benefit sought on appeal was not fully granted, the remaining is before the Board.  

The Veteran presented testimony during a July 2011 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record. 

The case was previously before the Board most recently in June 2017, when it was remanded for further development.  Unfortunately, that development has not been substantially complied.

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran contends that his low back disability is worse than reflected by his currently assigned 10 percent evaluation effective July 13, 2004, and 20 percent evaluation from June 26, 2007, to present. 

In this regard, the Board notes that spinal disabilities are rated through a comprehensive evaluation of the Veteran's orthopedic and neurological manifestations, as well as any incapacitating episodes under the intervertebral disc syndrome (IVDS) criteria, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  See also 38 C.F.R. 4.71a, Diagnostic Code 5243.   

As the Board previously noted, the Veteran's diagnosis of degenerative disc disease qualifies as IVDS for VA purposes.  Moreover, on physical examination, the Veteran was found to have bilateral lower extremity radiculopathy due to his service-connected degenerative changes in the low back, thereby constituting neurological manifestations.  Despite this, the AOJ failed to address the Board's previous remand directive requesting that the AOJ to adjudicate whether separate ratings were warranted for the reported neurological manifestations noted in the January 2017 VA examination report.  

Specifically, the June 2017 Board remand included the following directive:

"Thereafter, readjudicate the claims with consideration as to whether separate ratings are warranted for neurologic manifestations of IVDS and/or whether a higher alternate rating is warranted under the Formula for IVDS Based on Incapacitating Episodes.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond." 

As a result of the lack of compliance, the Board finds that a remand is warranted to ensure that the Veteran is afforded every possible consideration.  See Stegall v. West, 11 Vet. App. 269, 271 (1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders). 

Nevertheless, as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records since the August 2017 supplemental statement of the case. 

2. Thereafter, readjudicate the claims with consideration as to whether separate ratings are warranted for neurologic manifestations of IVDS and/or whether a higher alternate rating is warranted under the Formula for IVDS Based on Incapacitating Episodes.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


